        Case 8:19-mj-00058 Document 6 Filed 03/19/20 Page 1 of 9 Page ID #:32



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     KEITH D. ELLISON (Cal. Bar No. 307070)
 4   Assistant United States Attorney
     International Narcotics, Money
 5    Laundering, & Racketeering Section
          1400 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-6920
          Facsimile: (213) 894-0141
 8        E-mail:    keith.ellison2@usdoj.gov

 9   Attorneys for Applicant
     UNITED STATES OF AMERICA
10

11                          UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   IN RE: CELLULAR TELEPHONES             No. 8:19-MJ-00058

14                                          GOVERNMENT’S EX PARTE APPLICATION
                                            FOR AN ORDER POSTPONING SERVICE OF
15                                          NOTICE REGARDING GPS MONITORING
                                            AND REQUEST FOR SEALING;
16                                          DECLARATION OF KELLEN M. MCMANUS

17                                          (UNDER SEAL)

18

19        The United States of America, by and through its counsel of

20   record, the United States Attorney for the Central District of

21   California, hereby applies ex parte for an order pursuant to Federal

22   Rule of Criminal Procedure 41(f)(3) and 18 U.S.C. § 3103a(c)

23   delaying the service of a GPS monitoring order previously ordered in

24   the above-captioned case.      This application also seeks leave to file

25   this application and proposed order under seal.

26        This application is based on the files and records in the

27   above-captioned case, as well as the attached declaration of Drug

28
           Case 8:19-mj-00058 Document 6 Filed 03/19/20 Page 2 of 9 Page ID #:33



 1   Enforcement Administration (“DEA”) Special Agent (“SA”) Kellen M.

 2   McManus.

 3           As stated in the declaration of SA McManus, on January 9, 2019,

 4   this Court, upon a showing of probable cause by the government,

 5   ordered GPS monitoring on the following telephones:

 6                a.    909-609-1331, a cellular telephone issued by AT&T

 7   (“Carrier”), with IMSI 310410130639590, subscribed to Erica Castillo

 8   at 8245 Hemlock Avenue, Fontana, California and believed to be used

 9   by Francisco INCHAURREGUI (“INCHAURREGUI”) (“Subject Telephone 1”);

10   and

11                b.    816-806-1781, a prepaid cellular telephone issued by

12   AT&T (“Carrier”), with IMSI 310410128382659, subscribed to Prepaid

13   Customer and believed to be used by INCHAURREGUI (“Subject Telephone

14   2,” collectively with Subject Telephone 1, the “Subject

15   Telephones”).

16           The original application specified that the case involved,

17   among other things, the following offenses: 21 U.S.C. §§ 841(a)(1)

18   (distribution of, and possessing with intent to distribute,

19   controlled substances) and 846 (conspiracy to distribute controlled

20   substances).

21           In the government’s initial application, it stated that it was

22   complying with the procedures of Federal Rule of Criminal Procedure

23   41, including the requirement of service after the use of the device

24   has ended.      Rule 41 further states that a court may delay the

25   required service.       Pursuant to 18 U.S.C. § 3103a(c), for good cause

26   upon an updated showing of the need for further delay, a court may

27   grant an extension of the delay of notice for a warrant for a period

28

                                               2
        Case 8:19-mj-00058 Document 6 Filed 03/19/20 Page 3 of 9 Page ID #:34



 1   limited to “90 days or less, unless the facts of the case justify a

 2   longer period of delay.”     18 U.S.C. § 3103a(c).

 3        With respect to the showing necessary to justify a delay, 18

 4   U.S.C. § 3103a(b) states that notice may be delayed if, inter alia,

 5   the court finds reasonable cause to believe that providing immediate

 6   notification of the execution of the warrant may have an adverse

 7   result.   An adverse result is defined in 18 U.S.C. § 2705 as

 8   including the following: endangerment of the physical safety of a

 9   person; flight from prosecution; destruction or tampering with

10   evidence; intimidation of potential witnesses; and serious jeopardy

11   of an investigation.     Moreover, the Advisory Committee Notes for

12   FRCP 41(f)(3) state that delay of notice may be appropriate where

13   “the officer establishes that the investigation is ongoing and that

14   disclosure of the warrant will compromise that investigation.”

15   Finally, Section 3103a(c) provides that:

16        Any period of delay authorized by this section may be
          extended by the court for good cause shown, subject to the
17        condition that extensions should only be granted upon an
          updated showing of the need for further delay and that
18        each additional delay should be limited to periods of 90
          days or less, unless the facts of the case justify a
19        longer period of delay.
20        In this case, the original order permitted a delay of
21   notification for 30 days after the use of the device ended.
22   Pursuant to that original order, GPS monitoring continued to be used
23   until February 23, 2019.     Since the original order, there have been
24   four additional orders further delaying notice.         Most recently, on
25   January 6, 2020, the Honorable Frederick F. Mumm, United States
26   Magistrate Judge, granted a 90-day further extension.           Thus, notice
27   is to be given by March 19, 2020.
28

                                            3
        Case 8:19-mj-00058 Document 6 Filed 03/19/20 Page 4 of 9 Page ID #:35



 1        As stated in the declaration of SA McManus, the immediate

 2   service of the order would have the adverse result of placing the

 3   investigation into serious jeopardy because the investigation is

 4   ongoing, and disclosure of the warrant would compromise that

 5   investigation.    Accordingly, for good cause shown, the government

 6   seeks the delay of the service of the warrant for a period of 90

 7   days, that is, until June 17, 2020.

 8   Dated: March 19, 2020               Respectfully submitted,

 9                                       NICOLA T. HANNA
                                         United States Attorney
10
                                         BRANDON D. FOX
11                                       Assistant United States Attorney
                                         Chief, Criminal Division
12

13                                             /s/
                                         KEITH D. ELLISON
14                                       Assistant United States Attorney

15                                       Attorneys for Applicant
                                         UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                            4
        Case 8:19-mj-00058 Document 6 Filed 03/19/20 Page 5 of 9 Page ID #:36



 1                       DECLARATION OF KELLEN M. MCMANUS

 2        I, Kellen M. McManus, do hereby declare and affirm:

 3        1.     I am an investigative or law enforcement officer of the

 4   United States within the meaning of Title 18, United States Code,

 5   Section 2510(7), who is empowered to conduct investigations of, and

 6   to make arrests for, the drug trafficking offenses enumerated in

 7   Title 18, United States Code, Section 2516.         I have received

 8   certification from the California Attorney General to conduct

 9   wiretaps as authorized in Section 629.50 et seq. of the California

10   Penal Code.

11        2.     I am a Special Agent (“SA”) with the United States Drug

12   Enforcement Administration (“DEA”), and I have been so employed as a

13   Special Agent with DEA since September 2018.         I am currently

14   assigned to the Los Angeles Field Division, Orange County Resident

15   Office.   While with the Drug Enforcement Administration, I have

16   received specialized training concerning violations of the

17   Controlled Substances Act, contained within Title 21 of the United

18   States Code while attending the DEA Training Academy in Quantico,

19   Virginia.

20        3.     Training entailed specialized drug trafficking

21   investigative matters, including, but not limited to, drug

22   interdiction, money laundering techniques and schemes, smuggling,

23   financial investigations, controlled substance identification,

24   physical and electronic surveillance, confidential source

25   management, undercover operations, and the investigation of

26   individuals and organizations involved in the smuggling,

27   cultivation, manufacturing, and trafficking of controlled

28
        Case 8:19-mj-00058 Document 6 Filed 03/19/20 Page 6 of 9 Page ID #:37



 1   substances.   I have since received additional training in wire

 2   intercepts.

 3        4.   I have also spoken with individuals arrested as well as

 4   confidential informants in regard to the possession, sales and

 5   distribution of illegal substances and I have discussed these areas

 6   with other drug trafficking agents/officers.         Upon talking to the

 7   aforementioned people and senior agents, I have learned street terms

 8   involving controlled substances, including for methods of ingestion,

 9   packaging, purchasing, selling, transporting, and manufacturing

10   controlled substances.     I have learned that subjects involved in the

11   possession and sale of controlled substances often hide controlled

12   substances in their homes, on their person, and in their vehicles.

13        5.   Additionally, I have participated in many aspects of

14   numerous drug investigations, including search warrants, wiretaps,

15   conducting surveillance, and arrests.        I am familiar with drug

16   trafficking methods of operation, including the distribution,

17   storage, and transportation of controlled substances and the

18   collection of money proceeds of drug trafficking and methods of

19   money laundering used to conceal the nature of the proceeds.               I have

20   conducted investigations regarding the unlawful importation,

21   possession, and distribution of controlled substances, as well as

22   violations of related money laundering statutes involving the

23   proceeds of specified unlawful activities and conspiracies

24   associated with criminal drug trafficking activities.

25        6.   This declaration is made in support of an application for

26   an order pursuant to Federal Rule of Criminal Procedure 41 (f)(2)(C)

27   and (f)(3), as well as 18 U.S.C. § 3103a(b), delaying the service of

28   a GPS monitoring order obtained in this case.         The facts set forth

                                            2
           Case 8:19-mj-00058 Document 6 Filed 03/19/20 Page 7 of 9 Page ID #:38



 1   in this declaration are based upon my own personal observations, my

 2   training and experience, and information obtained during this

 3   investigation from other sources.             This declaration is intended to

 4   show that there is good cause to delay service of the previously

 5   obtained warrant and does not purport to set forth all of my

 6   knowledge of, or investigation into, this matter.

 7           7.    On January 9, 2019, I obtained from the Honorable John

 8   Early, United States Magistrate Judge, an order authorizing the

 9   disclosure of cell site information and GPS information for the

10   following telephones:

11                 a.    909-609-1331, a cellular telephone issued by AT&T

12   (“Carrier”), with IMSI 310410130639590, subscribed to Erica Castillo

13   at 8245 Hemlock Avenue, Fontana, California and believed to be used

14   by Francisco INCHAURREGUI (“INCHAURREGUI”) (“Subject Telephone 1”);

15   and

16                 b.    816-806-1781, a prepaid cellular telephone issued by

17   AT&T (“Carrier”), with IMSI 310410128382659, subscribed to Prepaid

18   Customer and believed to be used by INCHAURREGUI (“Subject Telephone

19   2,” collectively with Subject Telephone 1, the “Subject Telephones”)

20           8.    Pursuant to that original order, GPS monitoring was

21   authorized to continue to be used until February 23, 2019.              The

22   initial order required service 30 days after the use of the device

23   ended.       Since the original order, there have been three additional

24   orders further delaying notice.          Most recently, on January 6, 2020,

25   the Honorable Frederick F. Mumm, United States Magistrate Judge,

26   granted a 90-day further extension.            Thus, notice is to be given by

27   March 19, 2020.

28

                                               3
        Case 8:19-mj-00058 Document 6 Filed 03/19/20 Page 8 of 9 Page ID #:39



 1        9.     Based on my training and experience, I believe that good

 2   cause exists to delay the service of the warrant as normally

 3   required for a further period of 90 days because the investigation

 4   is ongoing, and disclosure of the warrant would compromise that

 5   investigation.    Specifically, INCHAURREGUI, the user of the Subject

 6   Telephones, remains a target of an ongoing investigation into the

 7   distribution of multi-kilograms quantities of controlled substances.

 8   As part of that investigation, agents have obtained multiple wiretap

 9   orders for telephone numbers used by INCHAURREGUI and his co-

10   conspirators and to date have seized over 450 pounds of

11   methamphetamine along with multi-kilogram seizures of other

12   controlled substances and thousands of dollars in suspected drug

13   proceeds.   The wiretap orders and the communications intercepted

14   thereto remain under seal.      I believe that disclosure of the warrant

15   will compromise this investigation, which is ongoing.           I also

16   believe that disclosing the warrant is likely to cause INCHAURREGUI

17   and his co-conspirators to flee from prosecution and lead to the

18   destruction of or tampering with evidence and intimidation of

19   potential witnesses.     Disclosing the warrant is also likely to

20   endanger the life or physical safety of cooperating sources, who

21   have provided information to law enforcement during this

22   investigation.    Accordingly, for good cause shown, the government

23   seeks the delay of the service of the warrant for a period of 90

24   days.

25        10.    For the foregoing reasons, I request that the service of

26   the GPS monitoring order be delayed for a further period of 90 days.

27   In addition, because of the ongoing nature of this investigation, I

28

                                            4
        Case 8:19-mj-00058 Document 6 Filed 03/19/20 Page 9 of 9 Page ID #:40



 1   further request that both this application and the proposed order be

 2   filed under seal.

 3        I declare and affirm under penalty of perjury that the

 4   foregoing is true and correct to the best of my knowledge.

 5        Executed on March 19, 2020, at Santa Ana, California.

 6

 7

 8                                        KELLEN M. MCMANUS
                                          DRUG ENFORCEMENT ADMINISTRATION
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            5
